Citation Nr: 1213498	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-47 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from November 1942 to November 1945.  The Veteran died in October 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board remanded the case to the RO in August 2011 for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an August 2011 decision, the Board granted service connection for PTSD and major depressive disorder for accrued benefits purposes and remanded the claim for service connection for the cause of the Veteran's death for further development.  

The ordered development included for the RO to arrange for an appropriate medical professional to review the claims file and provide an opinion as to the likelihood that the Veteran's service-connected psychiatric disability caused or substantially or materially contributed to his death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In the remand section of the August 2011 decision, the Board noted that VA had recognized that there is some evidence to indicate that PTSD is related to cardiovascular disorders, and that studies have found an association between PTSD and poor cardiovascular health.  

Following receipt of a requested opinion provided by a VA examiner in October 2011, the RO issued a Supplemental Statement of the Case in January 2012 continuing the denial of the claim, and the RO then returned the case to the Board for further consideration.  In February 2012, the office of Senator Lamar Alexander sent to the AMC material the appellant sent earlier to that office.  That material included VA medical records containing a list of medications taken by the Veteran; a copy of the Veteran's certificate of death; a note from the appellant associated with the list of medications, stating that the Veteran had been in a lot of pain and was very depressed, and that different medicines were tried for years; and another note from the appellant stating that when the Veteran had his first heart attack he had been treated on August 5, 1996 at U.T. Hospital (University of Tennessee Medical Center?) by his primary physician, J. Yates, M.D., and by an implanting physician C. Scott, M.D.  

Review of the claims file does not show that medical records associated with the August 1996 treatment are on file.  The RO should request those private medical records that are not on file, and upon receipt, return the claims file to the examiner who provided the October 2011 opinion, and request that he provide another opinion based on the updated record, as to the likelihood that the Veteran's service-connected psychiatric disability caused or substantially or materially contributed to his death.  If that examiner is not available arrange for another appropriate medical professional to review the complete claims file and provide that opinion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.   Ask the appellant to identify any additional private medical providers who have treated the Veteran for his heart condition to include the cited first heart attack reportedly in August 1996.  Ask the appellant to further identify any health care providers (physicians, treatment facilities) that may have records of treatment outstanding regarding the Veteran's psychiatric condition, arteriosclerotic cardiovascular disease, or diabetes mellitus.  This should include confirmation of cited providers of the heart attack treatment (with any contact information) in August 1996: J. Yates, M.D., C. Scott, M.D., the University of Tennessee Medical Center, and any other providers associated with that treatment.   

After receiving this information and any necessary releases, contact the named private medical providers and obtain copies of the related medical records which are not already in the claims folder.  

2.  Then refer the claims files to the examiner who provided the October 2011 opinion, or if unavailable, to an appropriate medical professional, in order to obtain an opinion on the question below based on the updated claims file.  The examiner should review the claims files including any additional evidence obtained and associated with the claims file since the October 2011 opinion.  Notify the examiner that the certificate of death listed the Veteran's immediate cause of death as hypertensive cardiovascular disease; and other significant conditions contributing to death but not resulting in the underlying cause were listed as arteriosclerotic cardiovascular disease and diabetes mellitus.  

Notify the physician that prior to the Veteran's death, including as a result of the decision above, the following are service connected disabilities of the Veteran: (1) palsy, right ulnar, facial, and trigeminal nerves, face and arms; (2) folliculitis; and (3) PTSD and major depressive disorder.

The examiner must review the claims files and provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  See 38 C.F.R. § 3.312.  

In doing so, the examiner must include comment on whether the Veteran's psychiatric disability caused or aggravated his cardiovascular disability.  In this regard the examiner must comment on a VA article titled PTSD and Physical Health, currently found online at the VA website showing that VA has recognized that there is some evidence to indicate that PTSD is related to cardiovascular disorders, and that studies found an association between PTSD and poor cardiovascular health including "a greater likelihood of cardiovascular morbidity" and infarctions.  Retrieved from www.ptsd.va.gov/professional/pages/ptsd-physical-health.asp.  

All findings and conclusions, and the rationale for all opinions expressed by the examiner should be provided in a legible report.

3.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the appellant an opportunity to respond.  Then the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

